UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X] Definitive Additional Materials [ ] Soliciting Material Pursuant to Sec. 240.14a-12 OPTIMUM FUND TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [ ] Fee paid previously with preliminary proxy materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: IMPORTANT REMINDER OPTIMUM FUND TRUST November 30, 2015 Dear Valued Shareholder: We need your help. The reconvened special meeting of shareholders of the Optimum Fund Trust is scheduled for January 8, 2016, and our records indicate that we have not yet received your vote. It is critical that your proxy vote is received before January 8, 2016. Failure to secure sufficient votes may result in additional costly solicitation efforts and could delay the important business of the Funds. Please take a moment to let your voice be heard. To place your vote quickly and easily, please call the Fund’s proxy solicitor (Broadridge Financial Solutions) at 1-855-928-4484 between Monday through Friday, 9:00 a.m. to 10:00 p.m. Eastern Time and a proxy voting specialist will gladly assist you in placing your vote over the phone. It should only take a few minutes of your time! You may have more than one proxy included in your packet because you have multiple registrations and/or positions. Please be sure to vote all proxies in your packet. If you need another copy of the proxy statement or have any proxy-related questions, please call 1-855-928-4484 for assistance. I thank you in advance for your help with this urgent matter. Sincerely, /s/Shawn K. Lytle Shawn K. Lytle President and Chief Executive Officer Vote by Touch-Tone Phone. You may cast your vote by telephone by calling the toll-free number found on the proxy ballot(s) that you should have received previously. Vote via the Internet. You may cast your vote using the Internet by logging onto the Internet address located on your proxy ballot(s) and following the instructions on the website. Vote by Mail. You may cast your vote by signing, dating and mailing your proxy ballot(s) in the postage-prepaid return envelope that was previously provided to you. If possible, please utilize one of the above voting options so that your vote will be received BEFORE January 8, 2016.
